DETAILED ACTION
This Office Action is in response to the communication filed on 05/28/2020 having claims 1-9, 13-21 and 25-26 pending. Claims on the preliminary amendment are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2018/083144, filed on 12/07/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 was filed after the mailing date. The submission is in compliance with the provisions of37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The Specification filed on 05/28/2020 are accepted for examination purpose.

Drawings
The Drawings filed on 05/28/2020 are accepted for examination purpose.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is
directed to non-statutory subject matter. The claim do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “computer program product storing instructions” of claim 25 is directed to a software/program, per se, loaded into memory. Applicant is reminded the claimed computer program product, in this case, directed to software/program, per se
Independent Claim 26 is rejected under the same rationale of Claim 25 above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, 13, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiloca et al. (Efficient Protection of Response Messages in DTLS-Based Secure Multicast Communication, Security of Information and Networks) hereinafter Tiloca. (Included on Applicant’s IDS)
As per Claim 1,  Tiloca teaches a method for enabling secure group communication in a communication network (Tiloca, Section 3, Parag. 1: "The IETF is currently working on readapting DTLS to secure group communication, with particular reference to Low-Power and Lossy Networks (LLNs) and the lightweight application protocol CoAP [4][22]. Specifically, the IETF working group DICE [2] is defining how to adapt the usual DTLS record security services in order to protect multicast messages sent by a sender node and received by multiple listener nodes in the same group [17].”), the method being performed in a sending node (Tiloca, Section 5, paragraphs 1 and 2; "Also, the GC is indicated as primarily responsible for providing the GSA to group members. However, the actual establishment of a GSA is not addressed in [17], and will be part of a future IETF activity dedicated to the design of a generic key management scheme, preferably based on requirements and recommendations defined in [9][13][19j. In this section, we propose a possible key management policy to renew the group security material and provide the current GSA to new group members upon their joining. In particular, we refer to the IETF multicast scheme described in [17] and the extension we have presented in Section 4 ... In the following, we consider the GC to be an additional member of the multicast group, and to be configured as a sender node.") and comprising: providing signature verification related information to a plurality of listening nodes (Tiloca, Section 5, paragraph 4: "In order to perform a periodical rekeying, the GC can broadcast a new securely generated premaster secret to group members. This can be done by broadcasting a single DTLS multicast message, protected by means of the current server write parameters as any other multicast message transmitted to the group. Once it has been received, the new premaster secret value is stored in the GSA by all group members, and used to renew the current group key material.”); and
sending a group message to the plurality of listening nodes (Tiloca, Section 3.1, paragraph 2: "Such group key material is thus associated to the GSA, and secretly shared between all group members. Then, sender nodes can use it to protect multicast messages by means of usual DTLS security services. Specifically, before transmitting a multicast message M, a sender node protects it by using the group server write parameters. Then, every listener node uses the same server write parameters to process message M upon its reception. The exact usage of the server write parameters depends on the specific ciphersuite adopted by group members [17].”), the group message comprising the signature verification related information of the sending node (Tiloca, Section 5, paragraph 4: "In order to perform a periodical rekeying, the GC can broadcast a new securely generated premaster secret to group members. This can be done by broadcasting a single DTLS multicast message, protected by means of the current server write parameters as any other multicast message transmitted to the group. Once it has been received, the new premaster secret value is stored in the GSA by all group members, and used to renew the current group key material.”).

As per claim 5, Tiloca teaches the method according to claim 1, wherein the signature verification related information is one or more of the following: a digital signature, a signature with message recovery, compressed or partial signature information, and an indication of where or how to retrieve a signature, a public signature key, an indication of where or how to retrieve a public signature key (Ticola, Section 3.1, Parag. 1; “the GSA includes also the DTLS premaster secret, the client random value and the server random value, usually generated while performing a DTLS handshake. Then, every group member relies on such three pieces of information in order to derive the actual group key material reported below. Note that, as an alternative, the GC may include the six key material elements directly in the GSA, upon providing it to group members.”).

As per claim 9, Tiloca teaches the method according to claim 1, wherein the providing step comprises one or more of the following: providing a public signature key by a handshake protocol with one or more listening nodes or by a record layer protocol with one or more listening nodes (Tiloca, Section 1, Parag. 1; “In order to establish a DTLS session, two peers perform a preliminary message exchange known as handshake, so agreeing on a ciphersuite and establishing common security material.” Examiner submits that the ciphersuite for TLS 1.2 or DTLS includes public key exchange between nodes.).

As per claim 13, Tiloca teaches a method for enabling secure group communication in a communication network, the method being performed in a listening node and comprising: obtaining signature verification related information from a sending node (Tiloca, Section 5, paragraph 4: "In order to perform a periodical rekeying, the GC can broadcast a new securely generated premaster secret to group members. This can be done by broadcasting a single DTLS multicast message, protected by means of the current server write parameters as any other multicast message transmitted to the group. Once it has been received, the new premaster secret value is stored in the GSA by all group members, and used to renew the current group key material.”); and 
receiving a group message from the sending node comprising the signature verification related information of the sending node (Tiloca, Section 3.1, paragraph 2: "Such group key material is thus associated to the GSA, and secretly shared between all group members. Then, sender nodes can use it to protect multicast messages by means of usual DTLS security services. Specifically, before transmitting a multicast message M, a sender node protects it by using the group server write parameters. Then, every listener node uses the same server write parameters to process message M upon its reception. The exact usage of the server write parameters depends on the specific ciphersuite adopted by group members [17].”).

As per claim 17, the rejection of claim 13 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

As per claim 21, the rejection of claim 13 it is incorporated. In addition, it is a network device claim that recites similar limitations to those of claim 9, and therefore it is rejected for the same rationale applied to claim 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  
Claims 2-4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tiloca et al. (Efficient Protection of Response Messages in DTLS-Based Secure Multicast Communication, Security of Information and Networks) hereinafter Tiloca (Included on Applicant’s IDS) as applied to claim 1 above, and further in view of Hussain et al. (Security Analysis of DTLS Structure and its Application to Secure Multicast Communication, 12th International Conference on Frontiers of Information Technology) hereinafter Hussain.

As per claim 2, Tiloca teaches the method according to claim 1, [wherein at least part of the signature verification related information is provided by a key exchange procedure].
However, Tiloca does not expressly teaches:
wherein at least part of the signature verification related information is provided by a key exchange procedure.

wherein at least part of the signature verification related information is provided by a key exchange procedure (Hussain, Part II, Section B; “Figure 1 elaborates the working mechanism of protocols involved in DTLS. The security association in DTLS is established by using cipher suites. A cipher suite is a collective name of algorithms regarding key exchange, authentication, encryption, and message authentication.”).
Tiloca and Hussain are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for enabling security for group communication in a communication network, sending nodes, listening nodes, computer programs and a computer program product thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hussain system into Tiloca system, with a motivation to provide methods for secure reliable multicast scheme using DTLS (Hussain, Abstract).

As per claim 3, Tiloca teaches the method according to claim 1. In addition,
Hussain further teaches wherein at least part of the signature verification related information is provided by a key distribution procedure (Hussain, Section III, Part 2c; “Group Key Distribution: Now each member has security parameters and common group key (CGK). Furthermore, CSK is generated using CGK and LABEL during DTLS Handshake protocol. Figure 4 explains the group key generation mechanism.”).

4, Tiloca teaches the method according to claim 1. In addition,
Hussain further teaches wherein at least part of the signature verification related information is provided by a record layer procedure (Hussain, Section II, Part B; “Record Protocol stacks on the top of UDP. It is responsible for transporting data between connected peers using parameters negotiated during Handshake protocol. The application data after the Handshake protocol passes through the phases of fragmentation, compression (optional) and encryption in record protocol. Finally, it is transported to the other end for delivery. Figure 1 elaborates the working mechanism of protocols involved in DTLS. The security association in DTLS is established by using cipher suites. A cipher suite is a collective name of algorithms regarding key exchange, authentication, encryption, and message authentication.”).

As per claim 14, the rejection of claim 13 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2.

As per claim 15, the rejection of claim 13 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 3, and therefore it is rejected for the same rationale applied to claim 3.

16, the rejection of claim 1 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.

Claims 6-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiloca et al. (Efficient Protection of Response Messages in DTLS-Based Secure Multicast Communication, Security of Information and Networks) hereinafter Tiloca (Included on Applicant’s IDS) as applied to claim 1 above, and further in view of Brosnan et al. (US 2004/0092310) hereinafter Brosnan.
As per claim 6, Tiloca teaches the method according to claim 1, [wherein the signature verification related information is comprised in a message field intended for other use]. 
However, Tiloca does not expressly teaches:
wherein the signature verification related information is comprised in a message field intended for other use. 
But, Brosnan teaches:
wherein the signature verification related information is comprised in a message field intended for other use (Brosnan, Parag. [0038]; “FIG. 3 is a block diagram representation of a communication protocol having a verification field in addition to a message field according to one embodiment of the present invention. The message field 202 contains the message contents to be transmitted to a first gaming device, such as a gaming machine, from a second gaming device, such as another gaming machine or a remote server. The verification field 304 contains a verification signature. The verification signature may be primarily used for two purposes: 1) to identify the sender of the message and 2) to determine whether the contents of the message in the message filed 202 have been modified or altered.”).
Tiloca and Brosnan are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for enabling security for group communication in a communication network, sending nodes, listening nodes, computer programs and a computer program product thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brosnan system into Tiloca system, with a motivation to provide method and system for identifying message senders through use of a communication protocol that includes a message field containing message contents and a verification field containing a verification signature (Brosnan, Abstract).

As per claim 7, Tiloca teaches the method according to claim 1. In addition, Brosnan teaches wherein the signature verification related information is comprised in a message field dedicated for signature verification related information (Brosnan, Parag. [0038]; “FIG. 3 is a block diagram representation of a communication protocol having a verification field in addition to a message field according to one embodiment of the present invention. The message field 202 contains the message contents to be transmitted to a first gaming device, such as a gaming machine, from a second gaming device, such as another gaming machine or a remote server. The verification field 304 contains a verification signature. The verification signature may be primarily used for two purposes: 1) to identify the sender of the message and 2) to determine whether the contents of the message in the message filed 202 have been modified or altered.”).

As per claim 8, Tiloca teaches the method according to claim 1. In addition, Brosnan teaches wherein the group message, one or more fields of the group message, or the whole group message, is encoded with a private signature key related to the signature verification related information (Brosnan, Parag. [0049]; “In a public-private signature key method, a message may be signed with a verification signature using a private signature key. The private signature key is kept secret. The verification signature may only be reproduced when the corresponding public signature key is applied to the message contents.”).

As per claim 18, the rejection of claim 13 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.

19, the rejection of claim 13 it is incorporated. In addition, it is a method claim that recites similar limitations to those of claim 7, and therefore it is rejected for the same rationale applied to claim 7.

As per claim 20, the rejection of claim 13 it is incorporated. In addition, it is a network device claim that recites similar limitations to those of claim 8, and therefore it is rejected for the same rationale applied to claim 8.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tiloca et al. (Efficient Protection of Response Messages in DTLS-Based Secure Multicast Communication, Security of Information and Networks) hereinafter Tiloca (Included on Applicant’s IDS) as applied to claim 1 above, and further in view of Buckley et al. (US 2013/0246798) hereinafter Buckley. (Included on Applicant’s IDS)
As per claim 25, Tiloca teaches a sending node (Tiloca, Section 5, paragraph 2; “In the following, we consider the GC to be an additional member of the multicast group, and to be configured as a sender node.") for enabling secure group communication in a communication network (Tiloca, Section 3, Parag. 1: "The IETF is currently working on readapting DTLS to secure group communication, with particular reference to Low-Power and Lossy Networks (LLNs) and the lightweight application protocol CoAP [4][22]. Specifically, the IETF working group DICE [2] is defining how to adapt the usual DTLS record security services in order to protect multicast messages sent by a sender node and received by multiple listener nodes in the same group [17].”), [the sending node comprising: a processor]; and 
[a computer program product storing instructions that, when executed by the processor], causes the sending node to: provide signature verification related information to a plurality of listening nodes (Tiloca, Section 5, paragraph 4: "In order to perform a periodical rekeying, the GC can broadcast a new securely generated premaster secret to group members. This can be done by broadcasting a single DTLS multicast message, protected by means of the current server write parameters as any other multicast message transmitted to the group. Once it has been received, the new premaster secret value is stored in the GSA by all group members, and used to renew the current group key material.”); and 
send a group message to the plurality of listening nodes, the group message comprising the signature verification related information of the sending node (Tiloca, Section 3.1, paragraph 2: "Such group key material is thus associated to the GSA, and secretly shared between all group members. Then, sender nodes can use it to protect multicast messages by means of usual DTLS security services. Specifically, before transmitting a multicast message M, a sender node protects it by using the group server write parameters. Then, every listener node uses the same server write parameters to process message M upon its reception. The exact usage of the server write parameters depends on the specific ciphersuite adopted by group members [17].”).
However, Tiloca does not expressly teaches:

a computer program product storing instructions  that, when executed by the processor… 
But, Buckley teaches:
the sending node comprising: a processor (Buckley, Parag. [0017]; “According to another aspect of the present disclosure, there is provided a server comprising a processor and a memory including stored instructions.” Examiner submits that in this case the server is the sending node.);
a computer program product storing instructions (Buckley, Parag. [0102]; “Some of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on non-transitory computer storage medium for execution by, or to control the operation of data processing apparatus.”) that, when executed by the processor (Buckley, Parag. [0017]; “The server is configured to obtain a broadcast message, compute a signature for the message using a private key, the private key associated with a certificate, and to send a transmission to a communication device, the transmission comprising the signature and the certificate.”) 
Tiloca and Buckley are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for enabling security for group communication in a communication network, sending nodes, listening nodes, computer programs and a computer program product thereof.
Buckley system into Tiloca system, with a motivation to provide method that comprises receiving a transmission comprising a signature of a broadcast message at a communication device, and verifying the signature using a certificate. (Buckley, Abstract).

As per claim 26, Tolica teaches a listening node for enabling secure group communication in a communication network (Tiloca, Section 5, paragraph 4: "In order to perform a periodical rekeying, the GC can broadcast a new securely generated premaster secret to group members. This can be done by broadcasting a single DTLS multicast message, protected by means of the current server write parameters as any other multicast message transmitted to the group. Once it has been received, the new premaster secret value is stored in the GSA by all group members, and used to renew the current group key material.”), [the listening node comprising: a processor]; and 
[a computer program product storing instructions that, when executed by the processor], causes the listening node to: obtain signature verification related information from a sending node (Tiloca, Section 3.1, paragraph 2: "Such group key material is thus associated to the GSA, and secretly shared between all group members. Then, sender nodes can use it to protect multicast messages by means of usual DTLS security services. Specifically, before transmitting a multicast message M, a sender node protects it by using the group server write parameters. Then, every listener node uses the same server write parameters to process message M upon its reception. The exact usage of the server write parameters depends on the specific ciphersuite adopted by group members [17].”); and
receive a group message from the sending node comprising the signature verification related information of the sending node (Tiloca, Section 3.1, paragraph 2: "Such group key material is thus associated to the GSA, and secretly shared between all group members. Then, sender nodes can use it to protect multicast messages by means of usual DTLS security services. Specifically, before transmitting a multicast message M, a sender node protects it by using the group server write parameters. Then, every listener node uses the same server write parameters to process message M upon its reception. The exact usage of the server write parameters depends on the specific ciphersuite adopted by group members [17].”).
However, Tiloca does not expressly teaches:
the listening node comprising: a processor;
a computer program product storing instructions that, when executed by the processor …
But, Buckley teaches:
the listening node comprising: a processor (Buckley, Parag. [0016]; “According to another aspect of the present disclosure, there is provided a communication device comprising a processor and a memory including stored instructions. The communication device is configured to receive a transmission comprising a signature of a broadcast message, and to verify the signature using a certificate”);
a computer program product storing instructions (Buckley, Parag. [0102]; “Some of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on non-transitory computer storage medium for execution by, or to control the operation of data processing apparatus.”) that, when executed by the processor (Buckley, Parag. [0014]; “According to an aspect of the present disclosure, there is provided a method at a communication device. The method comprises receiving a transmission comprising a signature of a broadcast message, and verifying said signature using a certificate.”)
Tiloca and Buckley are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide methods for enabling security for group communication in a communication network, sending nodes, listening nodes, computer programs and a computer program product thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buckley system into Tiloca system, with a motivation to provide method that comprises receiving a transmission comprising a signature of a broadcast message at a communication device, and verifying the signature using a certificate. (Buckley, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pabla et al., US 7,127,613: relates to a system and method for providing secure exchange of messages between peers in peer groups.
Urien, US 8,646,041: relates to a method is provided for producing securing data for implementing a secured session between a first and at least a second entity based on a protocol for establishing secured sessions.
Albrecht et al., US 2017/0099138: relates to secure data transfers between communication nodes (e.g., members of a communication node group) can be performed using a group encryption key supplied by a remote management system or the like.
Tazzari et al., US 2018/0083774: relates to a method for secure transmission of data between devices. Embodiments disclosed herein relate to secure data transmission between electronic devices such as a plurality of clients and a server


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.C./Examiner, Art Unit 2498                                                                                                                                                                                                        
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498